—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered January 14, 1993, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him to a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The complainants had ample time and opportunity to view defendant prior to and during the chain snatching, their descriptions of defendant were similar, and they identified defendant as the perpetrator to a third party and to the police shortly after the crime. Concur—Murphy, P. J., Wallach, Kupferman, Williams and Mazzarelli, JJ.